Citation Nr: 1454856	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  13-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to ratings in excess of 0 percent prior to January 19, 2012, and 10 percent from that date for service-connected asbestosis.


REPRESENTATION

Appellant represented by:	National Association of County Veteran Service  Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1945 to July 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Appeals Management Center in Washington, D.C., which granted service connection for asbestosis rated 0 percent effective September 30, 2002, and 10 percent effective January 19, 2012.  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2008, the Veteran was afforded a VA respiratory examination.  At the examination, X-rays and a pulmonary function test (PFT) were administered and the examiner indicated that it would not be possible to make a diagnosis until the results of these tests were returned.  A June 2009 addendum opinion noted that the PFT results were normal, but the study results have not been associated with the record.  Although the December 2008 examiner found the PFT results to be "normal," this description is not sufficient for rating purposes.  Under 38 C.F.R. § 4.97, Diagnostic Code 6833 requires PFT results in terms of the Veteran's FVC and/or DCLO (SB) ratio. Thus, the report of the December 2008 PFT testing must be obtained and associated with the claims file.

Additionally, at the October 2014 hearing, the Veteran reported having an upcoming November 2014 appointment with private provider, Dr. Patel, and that he would submit any resulting pulmonary study reports to the Board thereafter.  To date, no evidence from the  November 2014 treatment has been received.  Given the fact that the case must be remanded for the outstanding VA PFT results, the Veteran should be given an additional opportunity to submit these recent private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Please secure for the record copies of the complete updated clinical records of all VA treatment or evaluation the Veteran has received for a respiratory disorder not already associated with the record, to specifically include  copy of the PFT results relied on by the December 2008 VA examiner.

2.  Please should ask the Veteran to identify, and provide releases necessary for VA to secure completed updated records from, all providers of private evaluations or treatment he received for his respiratory disability, to include Dr. Patel.  The AOJ should obtain complete records of all such evaluations and treatment from the providers identified.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should be returned to the Board (if in order) for appellate review.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



